Judgment, Supreme Court, Bronx County (John Moore, J.), rendered July 11, 2000, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 13 years, unanimously affirmed.
The court’s Sandoval ruling, permitting inquiry into one prior conviction, the nature of the crime, as well as some of the underlying facts, was a proper exercise of discretion that struck an appropriate balance between the probative value of defendant’s criminal background and the risk of unfair prejudice (see People v Hayes, 97 NY2d 203).
We perceive no basis for a reduction of sentence. Concur— Williams, P.J., Mazzarelli, Sullivan, Rosenberger and Gonzalez, JJ.